Citation Nr: 0121639	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed to have resulted from a July 1971 motor 
vehicle accident.  

2.  Entitlement to service connection for headaches, claimed 
to have resulted from a July 1971 motor vehicle accident.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992 and August 1995 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board previously issued a decision on these and other 
issues in a September 1998 decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2000 Order, the Court 
vacated the portions of the September 1998 Board decision 
that resulted in unfavorable outcomes for the veteran, set 
forth above, and remanded the matter to the Board for 
readjudication.   

The veteran has made a claim for VA compensation benefits for 
disability allegedly resulting from alcohol or drug abuse, 
claimed as secondary to or as a symptom of a service-
connected post-traumatic stress disorder.  The Board has 
imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision 
issued on February 2, 2001, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  In addition, the veteran has claimed 
entitlement to a temporary total disability rating for a VA 
hospitalization from October 27, 1993 to November 24, 1993, 
which is inextricably intertwined with this issue.  When the 
Federal Circuit has completed its review of all actions and 
rehearing requests filed in that case and the decision 
becomes final, the Board will lift the stay and begin to 
adjudicate these issues, including the issues specifically 
raised in this particular case.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no evidence of chronic low back disorder in 
service, resulting from a July 1971 motor vehicle accident or 
other incident, no medical evidence of continuous symptoms 
after service, and no competent medical evidence of a 
relationship between the veteran's current low back disorder 
and service.     

3.  There is no evidence of chronic headaches in service, 
resulting from a July 1971 motor vehicle accident or other 
incident, no medical evidence of continuous symptoms after 
service, and no competent medical evidence of a relationship 
between the veteran's current headaches and service. 


CONCLUSIONS OF LAW

1.  A low back disorder, claimed to have resulted from a July 
1971 motor vehicle accident, was not incurred during active 
duty service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Headaches, claimed to have resulted from a July 1971 
motor vehicle accident, were not incurred during active duty 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, although taken 
prior to its enactment, the RO's actions comply with the new 
VCAA provisions.  That is, in its September 1992 letter, the 
RO advised the veteran to submit medical evidence regarding 
the disability for which he sought service connection or to 
complete the necessary releases so that VA could obtain them.  
In the October 1992 decision and February 1993 statement of 
the case, the RO explained that his claims failed because 
there was no evidence that a low back disorder or headache 
were chronic residuals of the accident in service.  The Board 
finds that these actions constitute sufficient notice as to 
the evidence required to prevail on those claims. 

In addition, review of the claims folder reveals that is 
contains all relevant VA treatment records and all service 
medical records.  The veteran has not authorized VA to obtain 
any additional private medical records.  Also, the veteran 
has had the opportunity to submit medical and other evidence 
on his behalf, as well as written and oral argument.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records dated in June 1971 indicated that the 
veteran strained his back playing basketball.  He had right-
sided low back pain that radiated to the leg.  Examination 
revealed only right paralumbar muscle spasm.  The impression 
was muscle strain.  In July 1991, the veteran was involved in 
an automobile accident.  He was rendered unconscious and 
sustained a laceration to the forehead.  X-rays of the skull 
were grossly negative, though it was noted that the films 
were of poor technical quality, apparently due to the 
veteran's condition.  Repeat films were suggested if 
clinically indicated.  The veteran was hospitalized for 
observation and discharged about two days later.  In December 
1972, the veteran was hospitalized for vague complaints 
including aching in the left temporal region and several 
episodes of vertigo.  It was noted that he had an automobile 
accident with brief unconsciousness and amnesia more than one 
year before.  Examination and skull X-rays were normal.  The 
report of the May 1973 separation examination was negative 
for abnormal physical findings.  Both the examination report 
and the accompanying report of medical history noted that the 
veteran had sustained an injury to the forehead requiring 
sutures as a result of an automobile accident in 1971 and 
that he was unconscious for approximately 15 minutes.  On the 
report of medical history, the veteran denied a history of 
frequent or severe headache.     

Medical records from Tallahassee Regional Medical Center and 
Geisinger Medical Center were negative for any complaint, 
diagnosis, or treatment of a low back disorder or headaches.  

The veteran submitted a claim for residuals of an automobile 
accident in service in July 1992.  He indicated that he 
sustained injuries including to his head and back.  
Thereafter, he continued to experience occasional pain.  The 
veteran had extreme back pain and a lot of problems with 
headaches.  He had used a variety of over-the-counter 
medications to ease the pain.  The veteran conveyed similar 
information in statements dated in August 1992, September 
1992, January 1993, and February 1993.    

According to VA medical records dated in July 1992, the 
veteran reported having constant headaches from an old car 
accident in 1971.  He also had low back pain.  He described 
numerous other somatic complaints as well.  No pertinent 
findings were noted on examination.  The diagnosis was 
chronic pain syndrome (back, knees, headaches, etc.).  X-rays 
of the lumbosacral spine taken in October 1992 showed slight 
scoliosis and narrowing of the disc space at L5-S1.  Notes 
dated in May 1993 indicated that the veteran again complained 
of back pain since an automobile accident 24 years before.  
Examination did not disclose findings relevant to the low 
back.  In July 1993, the veteran reported having low back 
pain for one year.  Examination was significant primarily for 
tenderness of the lumbosacral region.  The diagnosis was 
chronic low back pain.    

The veteran testified at a personal hearing in August 1993.  
He described the 1971 accident and indicated that he was 
rendered unconscious.  He sustained a laceration to the 
forehead.  He did not recall any particular treatment for his 
back at that time.  During the remainder of his period of 
service, the veteran had headaches and back pain, for which 
he got aspirin from the doctor.  He did not receive actual 
treatment or therapy.  After service, the veteran used over-
the-counter medications for pain.  He did not receive formal 
treatment until he went to a VA facility in 1992.  Although 
he had medical insurance through his employer, he did not 
want disability to interfere with his employment.  His 
current treatment consisted of pain medication.     

The veteran was hospitalized at a VA facility from October 
1993 to November 1993 for the treatment of alcohol 
dependence.  At admission, he gave a history of an automobile 
accident in 1971 with subsequent chronic backache. 

From November 1993 to January 1994, the veteran received 
inpatient VA treatment for post-traumatic stress disorder 
(PTSD).  Daily records from this hospitalization reflected 
complaints in December 1993 of headaches relieved by Tylenol.  

The veteran underwent a VA Agent Orange Registry examination 
in January 1994.  He did not report any history or current 
complaints of headaches or low back pain.  Physical 
examination was negative for relevant findings. 

VA medical records dated in February 1994 showed a report of 
current medical problems including headaches and back pain.  
In March 1994, the veteran requested medication for 
headaches.  He had a long history of chronic tension 
headaches.  He had good relief with Tylenol.  In April 1994, 
the veteran reported receiving injuries in an automobile 
accident in 1971 with chronic lumbar pain since that time and 
a diagnosis of degenerative disc disease.  The veteran was 
referred for a neurology consultation in September 1994 for 
the evaluation of myoclonus.  At that time, he reported 
having daily headaches and low back pain.  Neurological 
examination was essentially unremarkable.  Notes dated in 
October 1994 related that his electroencephalogram was 
normal.  At that time, the veteran complained of headaches 
about three times a week.  They responded well to Tylenol.  
The impression was frequent muscle tension headaches.  The 
physician prescribed medication for headache prevention.  In 
October 1995, the veteran was scheduled for a stress test.  
It was noted that he had no back complaints that would 
prevent walking.  In December 1996, the veteran complained of 
headaches, longstanding

A report of psychosocial assessment dated in January 1995 
indicated that the veteran reported having low-grade 
headaches two to three times a week.  He suffered head trauma 
in a car accident in 1977.  He also reported a history of 
chronic lower back pain.  

The report of a September 1997 psychiatric evaluation 
performed by F. Lopez, M.D., related that the veteran 
reported sustaining a head injury in an automobile accident 
in 1971, which gave him headaches.  He had headaches daily 
since his separation from service. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Generally, service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran seeks service connection for a low back disorder 
and headaches as residuals of the July 1971 in-service 
automobile accident.  With respect to the former, the medical 
evidence shows diagnoses of chronic pain syndrome and chronic 
low back pain, as well as X-ray evidence of narrowing of the 
L5-S1 disc space.  With respect to the latter, the medical 
evidence shows a diagnosis of chronic pain syndrome and 
tension headaches.  

Upon a review of the evidence, the Board initially finds no 
chronic low back disorder or headaches in service.  Service 
medical records reflect a single complaint of back pain 
before the July 1971 accident.  There were no complaints or 
physical findings referable to the back in medical records 
associated with the accident or at any time through the 
veteran's separation examination.  Similarly, the service 
medical records concerning the July 1971 accident do not 
reflect complaints of headaches.  Service medical records 
dated in December 1972 do indicate vague complaints of aching 
in the left temporal region with reference to the accident, 
though no chronic medical disorder was found.  Skull X-rays 
were normal.  The May 1973 separation examination report did 
not include a finding or diagnosis of chronic headaches.  The 
veteran denied frequent or severe headache on the 
accompanying report of medical history.  Therefore, the Board 
finds that establishing service connection for a low back 
disorder or headaches on the basis of chronicity in service 
is not in order.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-95.  

Similarly, the Board finds no other basis for establishing 
service connection.  The veteran asserts that he had suffered 
from a low back disorder and headaches since his separation 
from service.  However, during his August 1993 personal 
hearing, he conceded that he had no medical evidence showing 
such disorders from the time of his separation in 1973 until 
1992, nearly 20 years later.  The Board acknowledges that the 
veteran is competent to relate and describe symptoms of low 
back or head pain.  However, to the extent that such symptoms 
may be the result of any number of physiological or 
psychological disorders, competent medical evidence is 
required to relate that the symptoms to the current disorder 
and to service.  Savage, 10 Vet. App. at 496-97.  Therefore, 
the veteran personal opinion as to an etiological 
relationship between the in-service accident and a low back 
disorder and headaches is not competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, there is simply no medical evidence that 
relates the veteran's low back disorder or headaches to 
service.  Absent competent evidence of a connection between 
the current disorder and service, the claim must fail.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas, 3 Vet. App. at 548).  

The Board notes that various medical records that include a 
recitation from the veteran as to the onset of low back pain 
and headaches in service due to the automobile accident.  
However, none of those records include any opinion by a 
physician that relates that low back pain or headaches to 
service or otherwise endorses the history provided by the 
veteran.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board acknowledges that the VCAA specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  Given that the current 
record offers no competent medical evidence that suggests any 
relationship between the low back disorder and headaches the 
veteran alleges are due to an automobile accident in service, 
the Board finds no reasonable basis for requiring VA to 
secure a medical examination or opinion for either claim.    

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder and headaches, claimed to have resulted from a July 
1971 motor vehicle accident.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.  If the 
veteran wishes to pursue these claims, he should submit, or 
authorize VA to obtain, medical evidence that establishes a 
relationship between the low back disorder and headaches and 
his period of active duty service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(1), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). 



ORDER

Service connection for a low back disorder, claimed to have 
resulted from a July 1971 motor vehicle accident, is denied.  

Service connection for headaches, claimed to have resulted 
from a July 1971 motor vehicle accident, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


